Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.	Claims 19 - 38 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for maintaining time alignment with multiple carriers. Each independent claim identifies the uniquely distinct features: 

	Regarding claim 19, a wireless transmit/receive unit (WTRU), comprising: 
a memory; and
a processor, the processor configured at least to:
determine a first set of uplink (UL) component carriers and a second set of UL component carriers, the first set of UL component carriers being configured to operate with a first common Timing Advance (TA) and the second set of UL component carriers being configured to operate with a second common TA, the first set of UL component carriers utilizing a first downlink component carrier as a first timing reference and the second set of UL component carriers utilizing a second downlink component carrier as a second timing reference;
receive a first command comprising a first TA value and a first group index;
determine that the first command is for the first set of UL component carriers based on the first group index; and
apply the first TA value to each UL component carrier comprised in the first set of UL component carriers.

	Regarding claim 26, a wireless transmit/receive unit (WTRU), comprising:
	a memory; and
a processor, the processor configured, at least to:
receiving a first set of uplink (UL) component carriers and a second set of UL component carriers via a radio resource control (RRC) message, the first set of UL component carriers being configured to operate with a first common Timing Advance (TA) and the second set of UL component carriers being configured to operate with a second common TA, the first set of UL component carriers utilizing a first downlink component carrier as a first timing reference and the second set of UL component carriers utilizing a second downlink component carrier as a second timing reference;
receive a first command comprising a first TA value and a first group index;
determine that the first command is for the first set of UL component carriers based on the first group index; and
apply the first TA value to each UL component carrier comprised in the first set of UL component carriers.

Regarding claim 32, a method implemented in a wireless transmit/receive unit (WTRU), the method comprising:
determining, by the WTRU, a first set of uplink (UL) component carriers and a second set of UL component carriers, the first set of UL component carriers being configured to operate with a first common Timing Advance (TA) and the second set of UL component carriers being configured to operate with a second common TA, the first set of UL component carriers utilizing a first downlink component carrier as a first timing reference and the second set of UL component carriers utilizing a second downlink component carrier as a second timing reference;
receiving, by the WTRU, a first command comprising a first TA value and a first group index;
determining, by the WTRU, that the first command is for the first set of UL component carriers based on the first group index; and
applying, by the WTRU, the first TA value to each UL component carrier comprised in the first set of UL component carriers.


The closest prior art, Tenny discloses conventional method for multicarrier system timing alignment, either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473